Lumpkin, C. J.
This Court held in the case of Charles Hartridge vs. D. & A. Wesson, 4 Ga. R., page 101, that the provisions of the Act of 26th of December, 1826 — Prmeds Digest 462, applies to bills of exchange, as well as to promissory notes, and that, therefore, demand and notice were not necessary in order to charge parties secondarily liable on such instruments. That decision is applicable to this case, and renders it unnecessary to pass any opinion upon the numerous questions involved in this record.
*560We think that his Honor Judge Allen was right, in refusing to give in charge the six requests asked for by defendant’s counsel; and in ruling that Yinson as drawer was not entitled to notice, as contended for by them.
And further, that he was right in instructing the -jury that the plaintiffs had the right to apply the payments made by A. Marshall, the acceptor, as they thought proper, he having expressed no preference in the matter.
Judgment ¡affirmed.